DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469) in view of Biller et al (US# 2014/0110997) and Biller et al (US# 2014/0203626).
	Besier et al disclose a brake system including: a fluid reservoir 140;  a brake pedal unit 100  in fluid communication with the fluid reservoir, the brake pedal unit including a housing and a pair of pistons 131/132 slidably disposed in the housing, the pistons operable during a manual push-through mode such that the pair of pistons are movable to generate brake actuating pressure at first and second outputs for actuating at least one wheel brake 151a-d within a first and second circuit respectively;  a first source 190 of pressurized fluid for actuating the at least one wheel brake under normal braking conditions;  a pump assembly 50 for actuating the at least one wheel brake; and a valve 7 for selectively closing off fluid communication between an inlet of the pump assembly and the brake pedal unit; an outlet conduit 3 directly connecting an outlet of the pump assembly 42 to the at least one wheel brake,   wherein the pump assembly and the valve are disposed within an auxiliary EHCU 130 configured to provide a fail-safe feature so as to actuate the at least one wheel brake [0098][0099] figure 7.  Besier et 
 	Regarding claim 2, the valve 7 is a normally closed solenoid actuated valve.   Note the figures show the valve spring biased closed and opened by solenoid.
	Regarding claim 6, the first source of pressurized fluid includes a plunger assembly 195. 
	Regarding claim 8, the valve 7 is capable of opening upon exhausting the pressure medium from the accumulator so that an additional pressure medium may then be drawn from a brake conduit to a 
 	Regarding claim 9, the valve 7 and the accumulator are dedicated for use with the at least one wheel brake which corresponds to the valve and the accumulator.   Figure 7.
 	Regarding claim 10, Besier et al, as modified, discloses a second valve; a second pump;  and a second accumulator where the second accumulator is disposed downstream of the second valve;  wherein the second accumulator is configured to feed pressure medium to the second pump and wherein the second valve is configured to open upon exhausting the pressure medium from the second accumulator so that a second brake conduit can simultaneously deliver pressure medium to a second brake while the first brake conduit is delivering pressure medium to the at least one wheel brake which corresponds to the first brake circuit.   Figure 7 shows a pump/valve arrangement for each wheel and Biller ‘326 teaches an accumulator for each pump.  
Regarding claim 11, only one wheel brake 151 is downstream of the pump assembly 50 such that the pump assembly actuates only the one wheel brake under the manual push-through mode.   Figure 7.
Regarding claim 12, Besier et al disclose a brake system including; a fluid reservoir 140;  a brake pedal unit 100 in fluid communication with the fluid reservoir, the brake pedal unit including a housing and a pair of pistons 131/132 slidably disposed in the housing, the pistons operable during a manual push-through mode such that the pair of pistons are movable to generate brake actuating pressure at first and second outputs conduits which are in fluid communication with first and second circuits respectively; a first source 190 of pressurized fluid for actuating at least one wheel brake under normal .



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0129469), Biller et al (US# 2014/0110997) and Biller et al (US# 2014/0203626), as applied to claim 3 above, and further in view of Gowda (US# 5857753).
	Besier et al and Biller et al, as applied to claim 3 above, disclose all the limitations of the instant claim with exception to the specific disclosure of the stored volume accumulator including a piston slidably mounted therein having a first end defining a fluid pressure chamber, and wherein a second end of the piston defines an air-filled chamber at atmospheric pressure.   Besier et al broadly discloses a stored volume accumulator 291 and illustrates them symbolically, but fails to disclose the particular construction of the accumulators.  Gowda disclose a brake system accumulator 28 having a piston 38 slidably mounted therein having a first end (end facing 34) defining a fluid pressure chamber, and wherein a second end 41 of the piston defines an air-filled chamber at atmospheric pressure Col. 4, lines 1-17.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the accumulator structure taught by Gowda for the accumulators of Besier et al as an obvious means of implementing the accumulator which ensures proper fluid transfer by eliminating potential vacuum as fluid is removed while preventing contamination or corrosion of the device.  Col. 4, lines 1-17 of Gowda.  
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK